852 F.2d 1285
10 ITRD 1487, 6 Fed. Cir. (T) 152
BMT COMMODITY CORP. and Delca Distributors Inc., Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee,Codfish Corp., Defendant.
Appeal No. 88-1188.
United States Court of Appeals,Federal Circuit.
Aug. 9, 1988.

Appealed from U.S. Court of International Trade;  Restani, Judge.
Jerry P. Wiskin, Freeman, Wasserman & Schneider, New York City, argued for plaintiffs-appellants.  With him on the brief were Jack Gumpert Wasserman and Patrick C. Reed.
Judith M. Czako, Office of General Counsel, U.S. Intern. Trade Com'n, Washington, D.C., argued for defendant-appellee.  With her on the brief were Lyn M. Schlitt, Gen. Counsel and James A. Toupin, Asst. Gen. Counsel.
Before SMITH and MAYER, Circuit Judges, and BENNETT, Senior Circuit Judge.
PER CURIAM.


1
BMT Commodity Corporation (BMT) appeals from the judgment of the Court of International Trade in BMT Commodity Corp. v. United States, 667 F.Supp. 880 (Ct.Int'l Trade 1987) (Restani, J.).  In this judgment the court sustained the International Trade Commission's (Commission) decision "that 'the establishment of an industry in the United States is materially retarded by reason of imports of dried heavy salted codfish from Canada, which the Department of Commerce has determined are sold at less than fair value.' "   Id. at 881.  BMT contests whether the Commission applied the proper legal standard, whether the Commission's procedures were understood by the court, whether the Commission's determination was supported by substantial evidence, and whether the Court of International Trade correctly ruled that plaintiffs should have contested adverse confidential evidence during the Commission's proceedings.


2
We find no justifiable basis for overturning the decision of the trial court and we see no need to reiterate its published analysis, which we adopt.  Accordingly, we affirm on the basis of that opinion.


3
AFFIRMED.